Name: Commission Regulation (EC) No 715/2008 of 24 July 2008 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  international law;  air and space transport;  organisation of transport
 Date Published: nan

 25.7.2008 EN Official Journal of the European Union L 197/36 COMMISSION REGULATION (EC) No 715/2008 of 24 July 2008 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 (2). (2) In accordance with Article 4(2) of Regulation (EC) No 2111/2005 and Article 2 of Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 (3), a Member State requested to update the Community list. (3) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (4) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Community or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (5) Opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (4). (6) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (7) Regulation (EC) No 474/2006 should therefore be amended accordingly. (8) As envisaged in recital 41 of Commission Regulation No 331/2008 and following the invitation of the carrier Mahan Air, a team of European experts conducted a fact-finding mission to the Islamic Republic of Iran from 16 to 20 June 2008 to verify the implementation by the carrier of corrective actions meant to address the previously identified safety deficiencies. The report shows that significant progress has been made by the carrier following its inclusion in the Community list, and confirmed that the carrier has completed the corrective actions needed to address all safety deficiencies which led to the ban. (9) The report also shows that some other deficiencies could still affect the continuing airworthiness of parts of the fleet of the carrier, with the exclusion of the two aircraft of type Airbus A-310 registered in France (F-OJHH and F-OJHI). A number of ongoing measures, such as the introduction of new software, and the appointment of a new engineering manager and a new quality manager, are meant to prevent such anomalies to reoccur in the future. The Commission also took note of the intention of the carrier to operate to the Community the two French-registered aircraft only. (10) On the basis of the common criteria, it is assessed that Mahan Air has implemented all necessary measures to conform to relevant safety standards and therefore may be withdrawn from Annex A. The Commission will continue to monitor closely the performance of the carrier. Member States will verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Commission Regulation (EC) No 351/2008 of 16 April 2008 implementing Directive 2004/36/EC of the European Parliament and of the Council as regards the prioritisation of ramp inspections on aircraft using Community airports (5). (11) There is verified evidence of serious safety deficiencies on the part of certain air carriers certified in the Republic of Gabon. ICAO carried out a Universal Safety Oversight Audit in 2007 and has reported a large number of significant deficiencies with regards to the capability of the civil aviation authorities of the Republic of Gabon to perform their air safety oversight responsibilities. More than 93 % of ICAO standards were not implemented at the time of the completion of the ICAO audit. (12) There is verified evidence of repeated significant safety deficiencies on the part of air carriers certified in the Republic of Gabon and operating into the Community. These deficiencies have been identified by the competent authorities of France during ramp inspections performed under the SAFA programme (6). (13) The United Kingdom has communicated to the Commission that, having regard to the results of the ICAO audit report, it has refused operating permission to Gabon Airlines Cargo on 4 April 2008 taking into account the common criteria, in accordance with Article 6(1) of Regulation (EC) No 2111/2005. In addition, in view of the doubt thrown by ICAO on the ability of the Republic of Gabon to exercise proper safety oversight of the carriers licensed by them, the United Kingdom has submitted on 7 April 2008 a request to update the Community list in accordance with Article 4(2) of Regulation (EC) No 2111/2005 and Article 6 of Regulation (EC) No 473/2006, in view of imposing an operating ban on all carriers certified by the competent authorities of the Republic of Gabon. (14) The Commission, having regard to the results of the ICAO audit and the request of the United Kingdom, has consulted the competent authorities of Gabon on the actions undertaken by them to remedy the deficiencies observed by ICAO and by Member States. The competent authorities of Gabon have reacted promptly to these concerns, indicating their commitment to take all measures necessary to implement applicable ICAO standards and enforce compliance with these standards as soon as possible. In addition, the competent authorities of Gabon provided evidence to the Commission of the adoption of a new civil aviation code in May 2008, of the development of specific operating regulations for airworthiness and operations, and informed that the decision to establish an independent civil aviation agency (ANAC) was taken and should be promulgated in July 2008. These major initiatives, which have been taken quickly and effectively by the Republic of Gabon, provide for a completely new civil aviation system which could be implemented by December 2008. The competent authorities of Gabon have also informed the Commission and the Air Safety Committee that ICAO has been contracted from July 2008 and for a period of one year to assist Gabon in the development of its new civil aviation oversight system. (15) In the interim period, before ANAC becomes fully operational and the air carriers are re-certified under the new legislative and institutional framework, the Republic of Gabon informed the Commission and the Air Safety Committee that a series of immediate measures were taken: the withdrawal of the Air Operator Certificate (AOC) of Gabon Airlines Cargo on 13 June 2008; limitations have been imposed to the operations of those Gabonese air carriers flying into the Community so as to prohibit them from using aircraft registered outside the Republic of Gabon; mandatory pre-flight inspections of all aircraft departing from Gabonese airports to the Community are to be carried out, those being found in unsatisfactory condition being grounded until safety deficiencies are rectified. (16) A review by the Commission of the situation of the AOCs of the air carriers Solenta Aviation Gabon, Sky Gabon, Nouvelle Air Affaires Gabon, SCD Aviation, Nationale et RÃ ©gionale Transport, Air Services SA, Air Tourist (Allegiance) reveals concerns with regard to the operations specifications. In particular, the area of operations permits worldwide operations, even though the competent authorities of Gabon affirm that these are limited to Gabon and/or the sub-region. Furthermore, the operations appear to be limited to visual flight rules (VFR), which would be inadequate to operate safely in Europe. The competent authorities of Gabon have indicated that they intend to clarify the situation rapidly. The Commission considers that, pending review of the safety situation of the Republic of Gabon at the next meeting of the Air Safety Committee and following the re-certification of these carriers in compliance with ICAO standards, they should be subject to an operating ban and therefore included in Annex A on the basis of the common criteria. (17) Taking into account the results of ramp inspections performed at Community airports under the SAFA programme, as well as the commitment of the competent authorities of Gabon to contract external inspectors to carry out systematic ramp inspections prior to the departure of international flights to the Community and the decision of the Government of Gabon to prohibit any such flight in case safety deficiencies would be observed, the Commission considers that the operations into the Community of the remaining two air carriers, Gabon Airlines and Afrijet, should be permitted, provided that they are strictly limited to their present level with the aircraft currently used. On the basis of the common criteria, they should therefore be included in Annex B. (18) The Commission will continue to monitor closely the performance of these two carriers. Member States will verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of these carriers pursuant to Regulation (EC) No 351/2008. The Commission, in cooperation with the Member States, intends to verify the satisfactory implementation of the announced measures by means of an on-site visit in due time. (19) The authorities of the Kyrgyz Republic have provided the Commission with information indicating that they granted an AOC to the following air carriers: Valor Air and Artik Avia. Since the said authorities have shown a lack of ability to carry out adequate safety oversight of the carriers certified by them, these two carriers should be equally included in Annex A. (20) The authorities of the Kyrgyz Republic have provided the Commission with evidence of the withdrawal of the AOCs of the following air carriers: Botir Avia; Intal Avia; Air Central Asia. Since these carriers have consequently ceased their activities, they should be withdrawn from Annex A. (21) As envisaged in recital 24 of Regulation No 331/2008 the competent authorities of the Republic of Cuba informed the Commission on 19 June 2008 that E-GPWS equipment has been installed on the aircraft of type Ilyushin IL-62 with registration marks CU-T1284 and CU-T1280 of the carrier Cubana de AviaciÃ ³n. The aircraft of type IL-62 with registration CU-T1283 was retired from service since it had reached its life-limit. Moreover, the competent authorities of the Republic of Cuba informed the Commission that they have verified that all previously detected safety deficiencies have been efficiently addressed by that air carrier. (22) The Commission has examined this information and considers that the measures are appropriate to address all safety deficiencies found previously on aircraft operated by Cubana de AviaciÃ ³n into the Community. Member States will verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. (23) There is verified evidence of non-compliances with specific safety standards established by the Chicago Convention on the part of the carrier Iran National Airlines (Iran Air) operating into the Community. These deficiencies have been identified by the competent authorities of Austria, France, Germany, Italy, the Netherlands, Sweden, the United Kingdom, and Switzerland, during ramp inspections performed under the SAFA programme (7). (24) The carrier presented a series of corrective actions which have been proposed to the competent authorities of the above mentioned Member States, as well as a plan of corrective actions designed to address in a systematic way deficiencies which affected various areas within the carrier responsibility. Following the invitation of the carrier and of the competent authorities of the Islamic Republic of Iran, a team of European experts conducted a fact-finding mission from 16 to 20 June 2008 to verify the implementation by the carrier of the various corrective actions. The report shows that the carrier has put in place, within its Quality Assurance department, a division with the purpose to follow-up and rectify the identified safety deficiencies, and to analyse their root cause in order to prevent their reoccurrence. (25) On the basis of the common criteria, it is assessed that Iran Air is continuously implementing all necessary measures to resolve satisfactorily all previously detected safety deficiencies in compliance with relevant safety standards. Therefore, there is at this stage no need for further action. The Commission will continue to monitor closely the performance of the carrier. Member States will verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. (26) There is verified evidence of non-compliances with specific safety standards established by the Chicago Convention on the part of the carrier Yemenia  Yemen Airways when operating into the Community. These deficiencies have been identified by the competent authorities of France, Germany, and Italy, during ramp inspections performed under the SAFA programme (8). (27) Yemenia has concluded a contract with the aircraft manufacturer Airbus whereby the latter will provide technical experts and auditors to train staff (pilots and engineers) and monitor the performance of the carrier in two specific areas: maintenance and engineering and aircraft operations. The carrier was audited by Airbus in these two areas in November and December 2007 and then presented a series of corrective actions to improve the safety performance and also address in a systematic way the safety deficiencies detected during ramp inspections which affected these areas. A corrective action plan was submitted on 26 May 2008. (28) The Commission considers that the corrective action plan does not respond satisfactorily to all identified safety problems. While the carrier has demonstrated that its structure and organisation is effective and can ensure an overall adherence to a safety policy, there are certain areas which remain open. In the area of operations, in particular regarding ground and flight training, it is not appropriately demonstrated whether and by which means the corrective actions will be implemented, as there is no information about the necessary qualifications and experience of the assigned personnel. In the area of maintenance and engineering the action plan contains a lot of open items like ETOPS, Engineering, Technical Library, which are elementary basic conditions for a safe flight operation or for the orderly functioning of maintenance. A comprehensive evaluation of the action plan in this area is not possible, because of incomplete answers given by the carrier. Complementary documentation has also been sent to the Commission on 12 and 25 June 2008. This documentation contains a revised corrective action plan following further discussions with Airbus. The supporting documentation for the revised corrective action plan was submitted to the Commission on 7 July 2008. (29) For purposes of completion of the evaluation by the Commission and Member States of the detailed supporting documentation submitted by Yemenia, the Commission will request the company for further clarifications regarding the revision of the corrective action plan taking into account the discussions between the carrier and Airbus. (30) The Commission acknowledges the efforts deployed by Yemenia to correct the detected safety deficiencies. Moreover, the latest ramp inspections in the Community have not showed major deficiencies. However the Commission considers that the corrective actions submitted by Yemenia must be fully implemented and closely monitored, and that Member States should verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. (31) Therefore, at this stage, the Commission considers that the carrier should not be included in Annex A. Upon completion of the evaluation of the revised corrective action plan and the supporting documentation, the Commission will decide the appropriate measures. (32) There is verified evidence of serious safety deficiencies on the part of all air carriers certified in Cambodia. This State was audited by ICAO in November and December 2007, which reported a large number of non-compliances with international standards. In addition, ICAO communicated to all contracting parties the existence of significant safety concerns with regards to the capability of the civil aviation authorities of Cambodia to perform their air safety oversight responsibilities. (33) The competent authorities of Cambodia showed an insufficient ability to implement and enforce ICAO safety standards. In particular, Cambodia has issued nine AOCs without having established a system for the certification of its air operators. The technical and operations personnel of the State Secretariat of Civil Aviation (SSCA) was not involved in the approval process of applicants. The SSCA cannot ensure that AOC holders comply with the provisions of ICAO Annex VI and applicable national requirements. Furthermore, the current airworthiness status of aircraft registered in Cambodia could not be reliably determined. (34) The Commission has consulted the competent authorities of Cambodia on the actions undertaken by them to remedy the deficiencies observed by ICAO. The SSCA has shown its commitment to improve the situation and has initiated a number of significant corrective actions, among which the establishment of an aircraft register, the de-registration of a significant part of the fleet, the suspension of four out of the nine AOCs, as well as the issuance of a number of regulations which will become fully mandatory in November 2008. The Commission considers that these first corrective actions are encouraging and that the safety concerns detected by ICAO might be addressed once all actions are fully implemented. (35) The Commission urges the SSCA to take decisive actions on the safety deficiencies, in particular with regard to the full re-certification of the operators currently licensed in Cambodia in full compliance with ICAO standards. To that effect, the SSCA should provide before the next meeting of the Air Safety Committee in November 2008 all relevant information regarding the implementation of corrective actions addressing the identified safety deficiencies by ICAO, failing which, the Commission will be compelled to decide the inclusion of all carriers licensed in Cambodia in Annex A. (36) The competent authorities of Sierra Leone have informed the Commission that they have taken measures to proceed to the deregistration of all aircraft registered in Sierra Leone, and have requested that all carriers licensed in Sierra Leone be removed from Annex A. In addition, they communicated to the Commission that the carrier Bellview Airlines (SL) does not hold any longer an AOC, and should therefore be removed from Annex A. (37) As regards the removal of all the carriers licensed in Sierra Leone, including Bellview Airlines (SL), the Commission considers that the withdrawal from Annex A is not justified, as there is no evidence that these carriers have ceased to operate. Therefore, these carriers should continue to be included in Annex A. (38) As regards the outline of the corrective action plan sent by the competent authorities of Sierra Leone to ICAO, the Commission has not received the evidence (relevant documentation) that addresses the deficiencies on safety oversight and related standards and recommended practices on civil aviation with the dates of compliance. (39) The Commission received on 16 May an update on the progress of implementation of the corrective action plan by the competent authorities of Indonesia. Relevant documentary evidence, received by the Commission on 16 June 2008, demonstrates that the national authorities do not have, at this stage, the ability to ensure the oversight of the carriers they certify, in particular with respect to the area of flight operation surveillance. (40) The Commission has also received from the competent authorities of Indonesia on 2 June 2008 information on the planning and the implementation of surveillance activities for the carriers Garuda Indonesia, Ekpres Transportasi Antar Benua, Airfast Indonesia and Mandala Airlines. Relevant documentary evidence, received by the Commission on 16 June 2008, demonstrates that flight operation surveillance on the above mentioned carriers is insufficient. (41) The competent authorities of Indonesia made representations to the Air Safety Committee on 10 July 2008 regarding the corrective actions aimed at resolving the safety deficiencies identified by ICAO. Their representations reflected supporting documentation regarding the implementation of the corrective action plan submitted by Indonesia on 1 July 2008. The competent authorities of Indonesia have deployed considerable efforts to redress the safety situation of their country by beginning to implement a series of comprehensive corrective actions which are currently ongoing and should be accomplished in the coming months. These authorities also confirmed that ICAO has not yet agreed to the closure of any of the findings raised during its last audits in November 2000, April 2004 and February 2007. (42) The carrier Garuda Indonesia submitted on 7 May 2008 complementary information requested by the Commission during the hearing of the carrier by the Air Safety Committee on 3 April 2008 regarding the corrective actions undertaken in the areas of internal control systems and the installation of E-GPWS on the B-737 fleet. From the analysis of the documentation it would appear that Garuda Indonesia has completed the necessary actions in order to comply with ICAO standards. However, concerns subsist with respect to flight operations following two similar incidents which occurred on 9 and 28 May 2008. (43) On the basis of the common criteria, and in view of the fact that, to date, ICAO has not agreed to the closure of any of the findings raised during its audits, it is assessed that, at present, the competent authorities of Indonesia have failed to demonstrate that they have performed their regulatory and oversight responsibilities in compliance with ICAO standards with respect to all the carriers they certify. As a consequence, none of the Indonesian carriers can be at present withdrawn from the Community list. (44) The Commission will closely liaise with ICAO for the purpose of its assessment of the ability of the competent authorities of Indonesia to implement and enforce the international safety standards. The Commission intends to carry out a visit to Indonesia before any modification of the current measures. (45) The carriers Airfast Indonesia, Garuda Indonesia and Mandala Airlines made individual requests to present their comments orally to the Air Safety Committee, and were subsequently heard on 9 and 10 July 2008. (46) The competent authorities of Indonesia have provided the Commission with evidence of the withdrawal of the AOC of the air carrier Adam Sky Connection Airlines. Since this carrier has consequently ceased its activities, it should be withdrawn from Annex A. (47) The competent authorities of Indonesia have provided the Commission with an updated list of air carriers holding an AOC. At present, the air carriers certified in Indonesia are the following: Garuda Indonesia, Merpati Nusantara, Kartika Airlines, Mandala Airlines, Trigana Air Service, Metro Batavia, Pelita Air Service (AOCs 121-008 and 135-001), Indonesia Air Asia, Lion Mentari Airlines, Wing Adabi Nusantara, Riau Airlines, Transwisata Prima Aviation, Tri MG Intra Airlines (AOCs 121-018 and 135-037), Ekspres Transportasi Antar Benua, Manunggal Air Service, Megantara Airlines, Linus Airways, Indonesia Air Transport, Sriwijaya Air, Travel Expres Airlines, Republic Expres Airlines, Airfast Indonesia, Helizona, Sayap Garuda Indah, Survei Udara Penas, Travira Utama, Derazona Air Service, National Utility Helicopter, Deraya Air Taxi, Dirgantara Air Service, SMAC, Kura-Kura Aviation, Gatari Air Service, Intan Angkasa Air Service, Air Pacific Utama, Transwisata Prima Aviation, Asco Nusa Air, Atlas Deltasatya, Pura Wisata Baruna, Panarbangan Angkasa Semesta, ASI Pujiastuti, Aviastar Mandiri, Dabi Air Nusantara, Balai Kalibrasi Fasilitas Penerbangan, Sampurna Air Nusantara, and Eastindo. The Community list should be updated accordingly and these carriers should be included in Annex A. (48) In addition, the competent authorities of Indonesia have informed the Commission that the AOCs of the air carriers Helizona, Dirgantara Air Service, Kura-Kura Aviation, Asco Nusa Air and Tri MG Intra Airlines have been suspended. Since these measures have a temporary nature, the Commission considers that the withdrawal from Annex A is not justified. (49) The U.S. Department of Transportations Federal Aviation Administration (FAA) lowered the safety rating of the Republic of Philippines in its IASA programme, for the reason that the Republic of Philippines fails to comply with international safety standards set by ICAO. As a consequence, carriers from the Republic of Philippines may only continue their operations at current levels under heightened FAA surveillance. Expansion or changes in services to the United States by such carriers are not permitted. (50) ICAO has communicated that it will conduct in November 2008 a comprehensive inspection of the Air Transportation Office of the Republic of Philippines in the framework of the Universal Safety Oversight Audit Programme (USOAP). (51) The Commission has entered into consultation with the competent authorities of Philippines raising concerns about the safety of the operation of carriers licensed in the country. The Philippines have indicated that a new Civil Aviation Authority Act has been adopted in March 2008 and that the competent authority is being restructured into a fully independent agency, which has started to operate on 7 July 2008. However, a detailed corrective action plan has not been submitted yet. (52) The Commission considers that a decision regarding the possible inclusion of all carriers certified in the Republic of Philippines in the Community list should be deferred until the ICAO audit results are known. Meanwhile, the Commission and the Member States will continue to monitor the safety situation of these carriers. (53) Following the adoption of Regulation (EC) No 331/2008, the Commission and some Member States heard from 21 to 23 April 2008 presentations from the 13 Russian carriers subject to operating restrictions by virtue of decision of the competent authorities of the Russian Federation. The documentation submitted by these carriers and presentations made by the authorities with oversight responsibility permitted to clarify the safety situation of these air carriers and their compliance with ICAO standards applicable for international operations. The hearings also permitted to conclude that a number of aircraft are, according to the documents provided by the aviation authorities of the Russian Federation, not equipped to perform international flights as per ICAO standards, since they lack in particular the required TAWS/E-GPWS equipment. These authorities undertook to take the necessary measures under Russian law in order to prohibit the operations of these aircraft into, within or out of the airspace of the Community as well as of Iceland, Norway and Switzerland and to revise the AOC and the operations specifications of the carriers concerned accordingly. A revised AOC, together with the complete operations specifications l will be notified to the Commission prior to any operations of such aircraft into Community airspace. The competent authorities of the Russian Federation adopted on 25 April 2008 a decision which entered into force on 26 April 2008. (54) According to that decision, the following aircraft are excluded from operations into, within and out of the Community: (a) Aircompany Yakutia: Tupolev TU-154: RA-85007 and RA-85790; Antonov AN-140: RA-41250; AN-24RV: RA-46496, RA-46665, RA-47304, RA-47352, RA-47353, RA-47360; AN-26: RA-26660; (b) Gazpromavia: Tupolev TU-154M: RA-85625 and RA-85774; Yakovlev Yak-40: RA-87511, RA-88186 and RA-88300; Yak-40K: RA-21505 and RA-98109; Yak-42D: RA-42437; all (22) helicopters Kamov Ka-26 (unknown registration); all (49) helicopters Mi-8 (unknown registration); all (11) helicopters Mi-171 (unknown registration); all (8) helicopters Mi-2 (unknown registration); all (1) helicopter EC-120B (unknown registration); (c) Kavminvodyavia: Tupolev TU-154B: RA-85307, RA-85494 and RA-85457; (d) Krasnoyarsky Airlines: Tupolev TU-154B: RA-85505 and RA-85529; TU-154M: RA-85672, RA-85678, RA-85682, RA-85683, RA-85694, RA-85759, RA-85801, RA-85817 and RA-85821; Ilyushin IL-86: RA-86121, RA-86122, RA-86137 and RA-86145; Kuban Airlines: Yakovlev Yak-42: RA-42331, RA-42336, RA-42350, RA-42526, RA-42538 and RA-42541; (e) Orenburg Airlines: Tupolev TU-154B: RA-85602; all TU-134 (unknown registration); all Antonov An-24 (unknown registration); all An-2 (unknown registration); all helicopters Mi-2 (unknown registration); all helicopters Mi-8 (unknown registration) (9); (f) Siberia Airlines: Tupolev TU-154M: RA-85613, RA-85619, RA-85622, RA-85690 and RA-85618; (g) Tatarstan Airlines: Yakovlev Yak-42D: RA-42347, RA-42374, RA-42433; Yak-40: RA-88287; all Tupolev TU-134A including: RA-65065, RA-65102, RA-65691, RA-65970 and RA-65973; all Antonov AN-24RV including: RA-46625 and RA-47818; (h) Ural Airlines: Tupolev TU-154B: RA-85319, RA-85337, RA-85357, RA-85375, RA-85374, RA-85432 and RA-85508 (10); (i) UTAir: Tupolev TU-154M: RA-85727, RA-85733, RA-85755, RA-85788, RA-85789, RA-85796, RA-85803, RA-85806, RA-85820, RA-85681 and RA-85685; TU-154B: RA-85504, RA-85550, RA-85557; all (29) TU-134: RA-65005, RA-65024, RA-65033, RA-65055, RA-65127, RA-65143, RA-65148, RA-65560, RA-65565, RA-65572, RA-65575, RA-65607, RA-65608, RA-65609, RA-65611, RA-65613, RA-65616, RA-65618, RA-65620, RA-65622, RA-65728, RA-65755, RA-65777, RA-65780, RA-65793, RA-65901, RA-65902, RA-65916 and RA-65977; all (1) TU-134B: RA-65716; all (4) Antonov AN-24B: RA-46267, RA-46388, RA-47289 and RA-47847; all (3) AN-24 RV: RA-46509, RA-46519 and RA-47800; all (10) Yakovlev Yak-40: RA-87292, RA-87348, RA-87907, RA-87941, RA-87997, RA-88209, RA 88210, RA-88227, RA-88244 and RA-88280; all helicopters Mil-26: (unknown registration); all helicopters Mil-10: (unknown registration); all helicopters Mil-8 (unknown registration); all helicopters AS-355 (unknown registration); all helicopters BO-105 (unknown registration); (j) Rossija (STC Russia): Tupolev TU-134: RA-65093, RA-65109, RA-65113, RA-65553, RA-65555, RA-65759, RA-65904, RA-65905, RA-65911, RA-65912, RA-65921, RA-65979 and RA-65994; TU-214: RA-64504, RA-64505; Ilyushin IL-18: RA-75454 and RA-75464; Yakovlev Yak-40: RA-87203, RA-87968, RA-87969, RA-87971, RA-87972 and RA-88200. (55) No such aircraft were identified for the carriers Airlines 400 JSC and Atlant Soyuz. (56) The competent authorities of the Russian Federation and the Commission remain committed to continue their close cooperation and to exchange all necessary information related to the safety of their air carriers. Member States will verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of these carriers pursuant to Regulation (EC) No 351/2008. (57) As stated in recital 18 of Regulation No 331/2008, the carrier Ukraine Cargo Airways submitted on 1 April 2008 a revised corrective action plan reflecting the changes required by the competent authorities of Ukraine following an audit of the company. The Commission requested on 11 April 2008 the competent authorities of Ukraine to submit evidence of verification of the effectiveness of the implementation of the revised corrective action plan by 10 May 2008. (58) The competent authorities of Ukraine have informed the Commission on 19 June 2008 that they are not in a position to confirm the fulfilment of corrective actions by the carrier Ukraine Cargo Airways. They indicated further that they considered some of the corrective actions as ineffective. On 27 June these authorities submitted supporting documentation informing the Commission that the carrier had made essential progress in improving its fleet technical condition, documentation, policy and procedures as well as crew training but that the operator is limited by time and other circumstance including delays caused by maintenance organisations to complete the full volume of works on all aircraft and improve flight personnel training. The competent authorities of Ukraine confirmed their preparedness to continue comprehensive oversight of Ukraine Cargo Airways and their commitment to provide the Air Safety Committee with the complete decision regarding the effectiveness of the implementation by Ukraine Cargo Airways of its corrective action plan. On 8 July the competent authorities of Ukraine submitted to the Commission their decision to lift the operating restrictions on certain aircraft of Ukraine Cargo Airways following the verification of the implementation by the carrier of the corrective action plan. (59) According to representations made to the Air Safety Committee on 10 July 2008 by the competent authorities of Ukraine and Ukraine Cargo Airways, ramp checks of 15 aircraft of the carrier had revealed that the corrective action plan was implemented only in the case of 6 aircraft meeting ICAO standards, for which they had decided to lift any restrictions that these authorities had previously imposed. Furthermore, according to these authorities, the remaining nine aircraft had not been found compliant with the required actions ensuring implementation of ICAO standards and remained therefore under operating restrictions in Ukraine. (60) The Commission acknowledges that the carrier has demonstrated its willingness to take corrective actions so as to address the safety deficiencies which affected its entire fleet. However, based on documentary evidence regarding the results of the verifications undertaken so far by the competent authority of Ukraine as well as the representations made to the Air Safety Committee by these authorities, it considers that the plan has not been fully implemented by the carrier as the verification by the competent authorities of Ukraine indicates a lack of appropriateness and effectiveness of the corrective actions implemented to date. Indeed, the Commission remains concerned with the fact that the carrier was able to ensure only that a part of its fleet could comply with safety standards, while according to this plan the company was to put in place a fleet management system ensuring that all measures would equally apply to all its aircraft. Therefore, on the basis of the common criteria, at this stage the carrier may not be withdrawn from Annex A. (61) As envisaged in recital 21 of Regulation No 331/2008, the Commission invited on 11 April 2008 the competent authorities of Ukraine to present by 10 May 2008 a plan of measures to enhance the exercise of safety oversight of operators under their regulatory authority and of aircraft registered in Ukraine. During consultations held with the competent authorities of Ukraine pursuant to Article 3 of Regulation (EC) No 473/2006 on 22 May 2008, the Commission renewed its request for such information. The competent authorities of Ukraine submitted such a plan on 31 May 2008. This plan focuses on: legislation regarding the development, implementation and enforcement of precise, binding and clearly identifiable safety legislation and standards used in Ukraine for the approval and oversight of organisations, aircraft and personnel; the resources of the State Aviation Administration containing personnel qualifications and training to ensure that the number, qualifications and experience of the staff, including initial and recurrent training, is adequate to handle the workload involved with the safety oversight of operators, aircraft and personnel in Ukraine; and finally oversight of continued airworthiness and maintenance of aircraft setting out how the competent authorities of Ukraine guarantee that continuing airworthiness of aircraft under their regulatory responsibility is ensured, and that aircraft are maintained in accordance with approved maintenance programmes, which are periodically reviewed. (62) Also, the competent authorities of Ukraine submitted evidence of legislative measures which are applicable until the adoption of the new aviation code also affecting safety aspects has been enacted. (63) The Commission considers that the submitted action plan contains actions aimed at enhancing and reinforcing the exercise of safety oversight in the Ukraine. However, the effectiveness of this plan cannot be assessed at this stage, as the timetable of corrective actions extends until 2011, while most of the measures affecting oversight of continued airworthiness and maintenance should be put in place by the end of 2008. (64) In the light of the above, the Commission considers that it is necessary to monitor closely the progressive implementation of this plan. The competent authorities of Ukraine are required to present a progress report on a 3-month basis. Accordingly, the Commission intends to carry out a visit to the competent authority of Ukraine to verify the effectiveness of the implementation of those actions which have to be in place by the end of 2008. Furthermore, Member States will verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of carriers licensed in Ukraine pursuant to Regulation (EC) No 351/2008. (65) No evidence of the full implementation of appropriate remedial actions by the other carriers included in the Community list updated on 16 April 2008 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (66) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by Annex A to this Regulation. 2. Annex B is replaced by Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. Regulation as last amended by Regulation (EC) No 331/2008 (OJ L 102, 12.4.2008, p. 3). (3) OJ L 84, 23.3.2006, p. 8. (4) OJ L 373, 31.12.1991, p. 4. Regulation as last amended by Commission Regulation (EC) No 8/2008 (OJ L 10, 12.1.2008, p. 1). (5) OJ L 109, 19.4.2008, p. 7. (6) DGAC/F-2007-1595, DGAC/F-2007-1950, DGAC/F-2007-2291, DGAC/F-2008-176, DGAC/F-2008-405, DGAC/F-2008-44. (7) ACG-2007-63, ACG-2007-90, ACG-2007-139, ACG-2008-58, ACG-2008-105, DGAC/F-2004-198, DGAC/F-2004-456, DGAC/F-2004-1218, DGAC/F-2005-194, DGAC/F-2005-523, DGAC/F-2005-1333, DGAC/F-2006-197, DGAC/F-2006-404, DGAC/F-2006-531, DGAC/F-2006-767, DGAC/F-2006-1696, DGAC/F-2007-185, DGAC/F-2007-575, DGAC/F-2007-1064, DGAC/F-2007-1802, DGAC/F-2007-2074, DGAC/F-2007-2254, DGAC/F-2007-2471, DGAC/F-2008-303, DGAC/F-2008-732, LBA/D-2004-42, LBA/D-2004-359, LBA/D-2004-780, LBA/D-2005-504, LBA/D-2005-521, LBA/D-2005-593, LBA/D-2006-234, LBA/D-2006-425, LBA/D-2007-463, LBA/D-2007-520, LBA/D-2007-536, LBA/D-2007-724, LBA/D-2008-209, LBA/D-2008-278, LBA/D-2008-441, ENAC-IT-2004-349, ENAC-IT-2005-85, ENAC-IT-2005-168, ENAC-IT-2005-349, ENAC-IT-2006-843, ENAC-IT-2007-387, ENAC-IT-2007-417, ENAC-IT-2007-572, ENAC-IT-2007-637, ENAC-IT-2008-104, CAA-NL-2004-91, CAA-NL-2004-92, CAA-NL-2005-15, CAA-NL-2005-36, CAA-NL-2005-117, CAA-NL-2007-190, CAA-NL-2008-43, SCAA-2005-32, SCAA-2005-57, SCAA-2007-60, CAA-UK-2004-24, CAA-UK-2004-150, CAA-UK-2004-158, CAA-UK-2004-208, CAA-UK-2005-34, CAA-UK-2008-76, CAA-UK-2008-100, FOCA-2005-308, FOCA-2007-494. (8) DGAC/F-2005-270, DGAC/F-2005-471, DGAC/F-2005-1054, DGAC/F-2005-1291, DGAC/F-2006-60, DGAC/F-2006-601, DGAC/F-2006-716, DGAC/F-2006-1465, DGAC/F-2006-1760, DGAC/F-2006-2066, DGAC/F-2007-119, DGAC/F-2007-1002, DGAC/F-2007-1332, DGAC/F-2007-2066, DGAC/F-2008-478, DGAC/F-2008-1129, LBA/D-2006-47, LBA/D-2006-103, LBA/D-2006-157, LBA/D-2007-477, ENAC-IT-2005-51, ENAC-IT-2005-218, ENAC-IT-2005-648, ENAC-IT-2006-330, ENAC-IT-2008-126. (9) The competent authorities of the Russian Federation informed the Commission on 6 June 2008 of the installation of E-GPWS equipment on the following aircraft of the air carrier Orenburg Airlines: Tupolev TU-154B with registration marks RA-85603, RA-85604. They also submitted the modified operations specifications to the AOC of the carrier. (10) The competent authorities of the Russian Federation informed the Commission on 6 June 2008 of the installation of E-GPWS equipment on the following aircraft of the air carrier Ural Airlines: Ilyushin IL-86 with registration marks RA-86078, RA-86093, RA-86114 and RA-86120. They also submitted the modified operations specifications to the AOC of the carrier. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator AIR KORYO Unknown KOR Democratic People Republic of Korea (DPRK) AIR WEST CO. LTD 004/A AWZ Sudan ARIANA AFGHAN AIRLINES 009 AFG Afghanistan SILVERBACK CARGO FREIGHTERS Unknown VRB Rwanda TAAG ANGOLA AIRLINES 001 DTA Angola UKRAINE CARGO AIRWAYS 145 UKS Ukraine UKRAINIAN MEDITERRANEAN AIRLINES 164 UKM Ukraine VOLARE AVIATION ENTREPRISE 143 VRE Ukraine All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including,  Democratic Republic of Congo (RDC) AFRICA ONE 409/CAB/MIN/TC/0114/2006 CFR Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER SPRL 409/CAB/MIN/TC/0005/2007 Unknown Democratic Republic of Congo (RDC) AIGLE AVIATION 409/CAB/MIN/TC/0042/2006 Unknown Democratic Republic of Congo (RDC) AIR BENI 409/CAB/MIN/TC/0019/2005 Unknown Democratic Republic of Congo (RDC) AIR BOYOMA 409/CAB/MIN/TC/0049/2006 Unknown Democratic Republic of Congo (RDC) AIR INFINI 409/CAB/MIN/TC/006/2006 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TC/0118/2006 Unknown Democratic Republic of Congo (RDC) AIR NAVETTE 409/CAB/MIN/TC/015/2005 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES S.P.R.L. 409/CAB/MIN/TC/0107/2006 Unknown Democratic Republic of Congo (RDC) BEL GLOB AIRLINES 409/CAB/MIN/TC/0073/2006 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TC/0109/2006 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 Unknown Democratic Republic of Congo (RDC) BUSINESS AVIATION S.P.R.L. 409/CAB/MIN/TC/0117/2006 Unknown Democratic Republic of Congo (RDC) BUTEMBO AIRLINES 409/CAB/MIN/TC/0056/2006 Unknown Democratic Republic of Congo (RDC) CARGO BULL AVIATION 409/CAB/MIN/TC/0106/2006 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TC/037/2005 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) COMAIR 409/CAB/MIN/TC/0057/2006 Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TC/0111/2006 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TC/0054/2006 Unknown Democratic Republic of Congo (RDC) EL SAM AIRLIFT 409/CAB/MIN/TC/0002/2007 Unknown Democratic Republic of Congo (RDC) ESPACE AVIATION SERVICE 409/CAB/MIN/TC/0003/2007 Unknown Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TC/0008/2007 Unknown Democratic Republic of Congo (RDC) FREE AIRLINES 409/CAB/MIN/TC/0047/2006 Unknown Democratic Republic of Congo (RDC) GALAXY INCORPORATION 409/CAB/MIN/TC/0078/2006 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TC/0023/2005 Unknown Democratic Republic of Congo (RDC) GREAT LAKE BUSINESS COMPANY 409/CAB/MIN/TC/0048/2006 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TC/0108/2006 ALX Democratic Republic of Congo (RDC) I.T.A.B.  INTERNATIONAL TRANS AIR BUSINESS 409/CAB/MIN/TC/0022/2005 Unknown Democratic Republic of Congo (RDC) KATANGA AIRWAYS 409/CAB/MIN/TC/0088/2006 Unknown Democratic Republic of Congo (RDC) KIVU AIR 409/CAB/MIN/TC/0044/2006 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES Ministerial signature (ordonnance 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TC/0113/2006 Unknown Democratic Republic of Congo (RDC) MALILA AIRLIFT 409/CAB/MIN/TC/0112/2006 MLC Democratic Republic of Congo (RDC) MANGO AIRLINES 409/CAB/MIN/TC/0007/2007 Unknown Democratic Republic of Congo (RDC) PIVA AIRLINES 409/CAB/MIN/TC/0001/2007 Unknown Democratic Republic of Congo (RDC) RWAKABIKA BUSHI EXPRESS 409/CAB/MIN/TC/0052/2006 Unknown Democratic Republic of Congo (RDC) SAFARI LOGISTICS SPRL 409/CAB/MIN/TC/0076/2006 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TC/0004/2007 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TC/0115/2006 Unknown Democratic Republic of Congo (RDC) SUN AIR SERVICES 409/CAB/MIN/TC/0077/2006 Unknown Democratic Republic of Congo (RDC) TEMBO AIR SERVICES 409/CAB/MIN/TC/0089/2006 Unknown Democratic Republic of Congo (RDC) THOM'S AIRWAYS 409/CAB/MIN/TC/0009/2007 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TC/020/2005 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO 409/CAB/MIN/TC/0055/2006 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICE 409/CAB/MIN/TC/0110/2006 Unknown Democratic Republic of Congo (RDC) TRANSPORTS AERIENS CONGOLAIS (TRACO) 409/CAB/MIN/TC/0105/2006 Unknown Democratic Republic of Congo (RDC) VIRUNGA AIR CHARTER 409/CAB/MIN/TC/018/2005 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TC/0116/2006 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TC/0046/2006 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including, Equatorial Guinea CRONOS AIRLINES Unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL Unknown CEL Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, including, Indonesia AIR PACIFIC UTAMA 135-020 Unknown Indonesia AIRFAST INDONESIA 135-002 AFE Indonesia ASCO NUSA AIR TRANSPORT 135-022 Unknown Indonesia ASI PUDJIASTUTI 135-028 Unknown Indonesia ATLAS DELTASATYA 135-023 Unknown Indonesia AVIASTAR MANDIRI 135-029 Unknown Indonesia BALAI KALIBRASI FASITAS PENERBANGAN 135-031 Unknown Indonesia DABI AIR NUSANTARA 135-030 Unknown Indonesia DERAYA AIR TAXI 135-013 DRY Indonesia DERAZONA AIR SERVICE 135-010 Unknown Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Indonesia EASTINDO 135-038 Unknown Indonesia EKSPRES TRANSPORTASI ANTAR BENUA 135-032 Unknown Indonesia GARUDA INDONESIA 121-001 GIA Indonesia GATARI AIR SERVICE 135-018 GHS Indonesia HELIZONA 135-003 Unknown Indonesia INDONESIA AIR ASIA 121-009 AWQ Indonesia INDONESIA AIR TRANSPORT 135-017 IDA Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Indonesia KARTIKA AIRLINES 121-003 KAE Indonesia KURA-KURA AVIATION 135-016 Unknown Indonesia LION MENTARI ARILINES 121-010 LNI Indonesia LINUS AIRWAYS 121-029 Unknown Indonesia MANDALA AIRLINES 121-005 MDL Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Indonesia MEGANTARA AIRLINES 121-025 Unknown Indonesia MERPATI NUSANTARA 121-002 MNA Indonesia METRO BATAVIA 121-007 BTV Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Indonesia PELITA AIR SERVICE 121-008 PAS Indonesia PELITA AIR SERVICE 135-001 PAS Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Indonesia PURA WISATA BARUNA 135-025 Unknown Indonesia REPUBLIC EXPRES AIRLINES 121-040 RPH Indonesia RIAU AIRLINES 121-017 RIU Indonesia SAMPURNA AIR NUSANTARA 135-036 Unknown Indonesia SAYAP GARUDA INDAH 135-004 Unknown Indonesia SMAC 135-015 SMC Indonesia SRIWIJAYA AIR 121-035 SJY Indonesia SURVEI UDARA PENAS 135-006 Unknown Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Indonesia TRAVEL EXPRES AIRLINES 121-038 XAR Indonesia TRAVIRA UTAMA 135-009 Unknown Indonesia TRI MG INTRA AIRLINES 121-018 TMG Indonesia TRI MG INTRA AIRLINES 135-037 TMG Indonesia TRIGANA AIR SERVICE 121-006 TGN Indonesia WING ABADI NUSANTARA 121-012 WON Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including,  Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ARTIK AVIA 13 ART Kyrgyz Republic ASIA ALPHA AIRWAYS 32 SAL Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic BISTAIR-FEZ BISHKEK 08 BSC Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 Unknown Kyrgyz Republic ESEN AIR 2 ESD Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINES 01 KGA Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic OHS AVIA 09 OSH Kyrgyz Republic S GROUP AVIATION 6 Unknown Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 Unknown Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines and Afrijet, including, Republic of Gabon AIR SERVICES SA 0002/MTACCMDH/SGACC/DTA Unknown Republic of Gabon AIR TOURIST (ALLEGIANCE) 0026/MTACCMDH/SGACC/DTA NIL Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 0020/MTACCMDH/SGACC/DTA Unknown Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 0045/MTACCMDH/SGACC/DTA NVS Republic of Gabon SCD AVIATION 0022/MTACCMDH/SGACC/DTA Unknown Republic of Gabon SKY GABON 0043/MTACCMDH/SGACC/DTA SKG Republic of Gabon SOLENTA AVIATION GABON 0023/MTACCMDH/SGACC/DTA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including,   Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone BELLVIEW AIRLINES (S/L) LTD Unknown BVU Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including,   Swaziland AERO AFRICA (PTY) LTD Unknown RFC Swaziland JET AFRICA SWAZILAND Unknown OSW Swaziland ROYAL SWAZI NATIONAL AIRWAYS CORPORATION Unknown RSN Swaziland SCAN AIR CHARTER, LTD Unknown Unknown Swaziland SWAZI EXPRESS AIRWAYS Unknown SWX Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type Registration mark(s) and, when available, construction serial number(s) State of registry AFRIJET (2) 0027/MTAC/SGACC/DTA Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50; 1 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ Republic of Gabon AIR BANGLADESH 17 BGD Bangladesh B747-269B S2-ADT Bangladesh AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (3) 0040/MTAC/SGACC/DTA GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (3) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community.